FILED
                             NOT FOR PUBLICATION                             JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLYDE KENNETH DAVIS,                             No. 09-15611

               Plaintiff - Appellant,            D.C. No. 3:06-cv-04560-PJH

  v.
                                                 MEMORANDUM *
NAVORRO, Sergeant; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Clyde Kenneth Davis, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants interfered with his access to courts. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.

1994) (per curiam). We affirm.

      The district court properly dismissed Davis’s action because the amended

complaint failed to allege facts suggesting that he suffered an actual injury as a

result of defendants’ alleged actions. See Lewis v. Casey, 518 U.S. 343, 348

(1996) (explaining that “actual injury” is “actual prejudice with respect to

contemplated or existing litigation, such as the inability to meet a filing deadline or

to present a claim”) (citation and internal quotation marks omitted); see also Miller

v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004) (“Where the plaintiff

has previously filed an amended complaint . . . the district court’s discretion to

deny leave to amend is particularly broad.”) (citation and internal quotation marks

omitted).

      Davis’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-15611